NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                             Electronically Filed
                                             Intermediate Court of Appeals
                                             CAAP-XX-XXXXXXX
                                             04-MAR-2022
                                             08:04 AM
                                             Dkt. 103 OCOR


                        NO. CAAP-XX-XXXXXXX

               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


             IN THE INTEREST OF J.M. and Z.M., Minors


        APPEAL FROM THE FAMILY COURT OF THE FIFTH CIRCUIT
                       (FC-S NO. 19-00007)

                        ORDER OF CORRECTION
                         (By: Leonard, J.)

          IT IS HEREBY ORDERED that the Opinion of the court,

filed on July 27, 2021, is hereby corrected as follows:

          At page 7, line 11 from top, replace the word "now"

with "not" so that the sentence now reads as follows:

               Father did not show up to drug tests on August 6,
               15, 19, and 27,

          At page 36, line 12 from bottom, replace "P.2d" with

"P.3d" so that the sentence now reads as follows:

               set aside the default.     124 Hawai#i at 469, 248
               P.3d at 235.

          At page 36, line 6 from bottom, replace "P.2d" with

"P.3d" so that the sentence now reads as follows:

               to DHS or the children.     Id. at 474, 248 P.3d at
               240. In this
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER



          The clerk of the court is directed to incorporate the

foregoing change in the original opinion.

          DATED: Honolulu, Hawai#i, March 4, 2022.

                                      /s/ Katherine G. Leonard
                                      Associate Judge




                                  2